Citation Nr: 0942141	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-10 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for migraine headaches.

2.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran appears to have had active service from June 1977 
until January 1983 and from September to January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and June 2005 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.

A travel Board hearing was held in July 2009 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002 & Supp. 2009) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

In a statement provided in 2008 and again in hearing 
testimony presented in 2009, the Veteran indicated that PTSD 
and depression/depressive disorder should be separately 
evaluated.  A review of the file reflects that the Veteran 
was originally service-connected for depression, for which a 
10 percent evaluation was assigned effective from June 1998.  
In a June 2005 rating action, service connection was 
established for PTSD, and the service-connected condition was 
recharacterized as PTSD with depressive disorder, for which a 
30 percent evaluation was assigned effective from October 
2004.  

As it stands, depression/depressive disorder is considered a 
component of the service-connected PTSD, and essentially the 
recharacterization of the service-connected disability merely 
represents a change of diagnosis as discussed under 38 C.F.R. 
§ 4.13.  There is no basis for separately rating these 
conditions as the applicable rating criteria for both 
conditions is found under 38 C.F.R. § 4.130, General Rating 
Formula for Mental Disorders.  Pursuant to VA regulations, 
pyramiding or the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  The 
critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  
Here, since both PTSD and depressive disorder are evaluated 
under the same rating criteria found under 38 C.F.R. § 4.130, 
General Rating Formula for Mental Disorders, the 
symptomatology associated with the disorders would be 
consequently and necessarily duplicative and overlapping; 
hence the disability is properly characterized as is, and 
there is no basis for separate evaluations.  See also Clemons 
v. Shinseki, 23 Vet. App. 1 (2009); Amberman v. Shinseki, 570 
F.3d 1377 (Fed. Cir. 2009). 

While the Court in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
clearly distinguish between distinct psychiatric diagnoses, 
these cases specifically address this issue in light of 
determining whether a new claim has been submitted for the 
purpose of determining if the submission of new and material 
evidence is necessary.  The cases do not provide any guidance 
as to whether it is permissible to provide separate 
evaluations for these distinct diagnoses, which is the 
relevant issue in this appeal.

The file includes a medical opinion provided in 2007 to the 
effect that the Veteran had adjustment disorder which might 
be related to service-connected headaches.  As this evidence 
may in effect represent a claim which the Veteran wishes to 
pursue, it is referred to the RO for clarification and action 
as appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran seeks entitlement to an initial evaluation in 
excess of 30 percent for migraine headaches, as well as 
entitlement to an evaluation in excess of 30 percent for PTSD 
with major depressive disorder.  Additional development is 
required in this case prior to adjudication of these claims 
on appeal.  

The Veteran has appealed the 30 percent rating initially 
assigned for migraine headaches under diagnostic code (DC) 
8100.  Under Diagnostic Code 8100, migraine, a 30 percent is 
assigned for characteristic prostrating attacks occurring on 
an average once a month over last several months.  A 50 
percent rating, the maximum schedular rating available, is 
warranted for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2009).

With respect to the claim for headaches, the Veteran 
maintains that this condition has increased in severity since 
last evaluated upon VA examination conducted in June 2003.  
The Board observes that the clinical records on file contain 
little information relating to this condition.  In hearing 
testimony provided in July 2009, the Veteran explained that 
because of his co-existing service-connected disorders (PTSD 
and migraine headaches) it has been difficult for him to get 
an evaluation which focused primarily on the headache 
disorder, as an independent condition.  In addition, he 
reported that he was employed full-time, but indicated that 
he had been advised by a doctor to quit due to work-stress 
and its impact on his health.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997), (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  
Accordingly, the Board believes that an examination to 
evaluate the manifestations and severity associated with the 
Veteran's migraine headaches is warranted in this case.  In 
addition, on remand, the Veteran should be afforded the 
opportunity to submit supporting documentation from his 
employer (or otherwise) demonstrative of severe economic 
inadaptability due to the service-connected headache 
disorder.

With respect to the PTSD claim on appeal, initially, the 
Board notes that a Supplemental Statement of the Case was 
most recently issued in October 2008.  Subsequently, a travel 
Board hearing was held in July 2009 following which the 
record was held open for 60 days to allow for the submission 
of additional evidence.  In October 2009, additional evidence 
pertaining to this claim on appeal was associated with the 
claims file, consisting of a September 2009 medical statement 
of Dr. W.  The Veteran did not provide a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since a Supplemental Statement of the 
Case (SSOC) pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  38 C.F.R. §§ 
19.31, 19.37, 20.1304(c).

The Board also observes that the findings made as described 
in the October 2009 suggest that the Veteran's PTSD 
symptomatology may have increased in severity since last 
evaluation in 2008.  At minimum, the findings made upon VA 
examination conducted in April 2008 and as documented in the 
September 2009 statement appear to be inconsistent.  

Also confusing is the fact that the 2008 VA examination 
report included two Global Assessment of Functioning (GAF) 
scores, one (score 52) assessing the level of impairment 
associated with the Veteran's PTSD and a second (score 65) 
assessing the level of impairment associated with the 
Veteran's major depressive disorder.  However, as discussed 
previously in the Introduction, under the circumstances of 
this case, manifestations/symptoms of depressive disorder are 
considered part and parcel of the service-connected PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (if VA 
cannot distinguish by competent medical opinion the extent of 
symptoms that are attributable to service-related causes from 
those that are not, VA effectively must presume that all 
symptoms in question are related to service, i.e., part and 
parcel of the service-connected disability).  See also Howell 
v. Nicholson, 19 Vet. App. 535, 540 (2006).

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing an additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In order to accurately evaluate the 
level of severity and manifestations associated with the 
Veteran's PTSD with depressive disorder, the Board believes 
that an updated VA examination is warranted.  

On readjudication, the Board will request that the RO 
consider entitlement to staged ratings to compensate for 
times since filing the claims when the disability may have 
been more severe than at other times during the course of the 
claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
the opportunity to submit supporting 
documentation (from his employer, or 
otherwise) demonstrative of severe 
economic inadaptability due to his 
headache disorder such as leave taken or 
excessive tardiness due to headaches or 
any adverse action taken due to the 
disorder at issue.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected migraine 
headaches.  The examiner should review the 
claims folder prior to examination.  Any 
indicated tests should be accomplished.


The examiner should indicate the severity 
and frequency of the migraine headaches.  
The examiner should indicate if they are 
prostrating, and if so, how frequently.  
The examiner should also indicate if the 
headaches are productive of severe 
economic inadaptability, i.e., do they at 
times render the Veteran completely unable 
to work.  The examiner should be specific 
as to the frequency of these types of 
headaches and the time frame (dates and 
duration) during which his various 
manifestations have occurred.

3.  The AMC/RO should also arrange for the 
Veteran to undergo a VA psychiatric 
examination to evaluate the current 
severity of his service-connected PTSD 
with depressive disorder.  The entire 
claims file should be provided to the 
examiner designated to examine the 
Veteran, and the examination report should 
reflect consideration of the Veteran's 
documented medical history and assertions.  
All necessary tests and studies (to 
include psychological testing, if 
appropriate) should be accomplished and 
all clinical findings reported in detail.

The examiner also should render a multi-
axial diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD with 
depressive disorder.  It should be 
specifically documented whether the 
Veteran is employed, and if not, the date 
and reasons for his unemployment should be 
stated.

The VA psychiatrist is requested to 
reconcile/explain the findings made and 
GAF scores assigned upon VA examination 
conducted in 2008 and the findings made as 
documented in the September 2009 medical 
statement of Dr. W., to the extent 
possible.  In addition, the examiner is 
asked to address whether the Veteran's 
PTSD with depressive disorder has 
improved, worsened, or stayed the same 
during the period extending from October 
2004 to the present, with some indication 
as to the time frame during which 
worsening or improvement is shown, if 
applicable.

If it is determined by the clinician that 
an answer is unable to be provided to any 
of these questions, an explanation with 
detailed supporting analysis must be 
provided.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim for 
an initial rating in excess of 30 percent 
for headaches and for an evaluation in 
excess of 30 percent for PTSD with 
depressive disorder, in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include express consideration of whether 
"staged rating," pursuant to Fenderson and 
Hart (cited to above), is appropriate.

5.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
SSOC which accounts for evidence added to 
the record since the issuance of the last 
SSOC in October 2008 and be afforded a 
reasonable opportunity to respond before 
the case is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


